Formal sitting - Sir Jonathan Sacks
(DE) Chief Rabbi Sacks, Lady Sacks, Commissioner, ladies and gentlemen, it is a great honour and pleasure to welcome the Chief Rabbi of the United Hebrew Congregations of the Commonwealth, and his wife, to the European Parliament in Strasbourg at this formal session as part of the European Year of Intercultural Dialogue 2008. A very warm welcome to the European Parliament, Sir Jonathan!
(Applause)
As our first guest in this year of intercultural dialogue, the Grand Mufti of Syria, Sheikh Ahmad Badr Al-Din Hassoun, made a speech in our plenary session. As the year went on, we also had the opportunity to listen to an address by the Ecumenical Patriarch of Constantinople, Bartholomew I. With your speech today, Chief Rabbi, we will have heard from representatives of Judaism, Christianity and Islam.
Each of these religions has produced its own special contribution to shaping what today's European society has become and what distinguishes it. The same is true of humanism and enlightenment. Even if we live in secular societies in which there is a clear separation of church and state, it is fitting to duly recognise the positive role that organised religion plays in our societies.
This relates not only to the physical contribution to areas such as training, health and social services, but also to the same extent to the development of our ethical consciousness and to the shaping of our values. The European Union is a community of values and the most fundamental of these is the inherent dignity of every human being.
Chief Rabbi, you are well known as a great author and professor, an unsurpassable man of learning and one of the world's leading representatives of the Jewish faith. You have often written and spoken about the danger that a rejuvenation of anti-Semitism poses to our societies.
Last week, at the European Parliament in Brussels, we held a very special commemoration, which we arranged jointly with the European Jewish Congress, in order to remember the 70th anniversary of the Night of Broken Glass. On that occasion, I pointed out that we in the European Union bear a responsibility and a duty to resist, absolutely without exception and without appeasement, all forms of extremism, racism, xenophobia and anti-Semitism and to defend democracy, the protection of human rights and human dignity across the globe.
Chief Rabbi, in your book The Dignity of Difference - and on this point I will close - which was written a year after the terrible events of 11 September 2001, you tackled one of the most fundamental questions of our day, namely: can we all live together in peace and, if so, how? It is now with great pleasure and honour that I ask the Chief Rabbi of the United Hebrew Congregations of the Commonwealth to address us.
(Applause)
Chief Rabbi of the United Hebrew Congregations of the Commonwealth. - Mr President, Members of the European Parliament, I thank you for the privilege of addressing you today, and I thank you even more for undertaking this vital initiative of intercultural dialogue. I salute you all, but in particular your visionary, wise and deeply humane President, Hans-Gert Pöttering. May I - in what I hope will be today my only breach of the separation between church and state, religion and politics - give my prayer and my blessing that God will bless all of you and all you do. Thank you.
I speak as a Jew from within the oldest continuous cultural presence in Europe. I want to begin by reminding us that European civilisation was born 2 000 years ago in a dialogue, a dialogue between the two greatest cultures of antiquity: Ancient Greece and Biblical Israel - Athens and Jerusalem. They were brought together by Christianity, whose religion came from Israel but whose sacred texts were written in Greek, and that was the founding dialogue of Europe. And some of the greatest moments in European history in the intervening 2 000 years were the result of dialogue. I will mention just three.
The first took place between the 10th and 13th centuries in al-Andalus, in the great cultural movement initiated by the Umayyads in Spain. It began with an Islamic dialogue on the part of thinkers like Averroës with the philosophical heritage of Plato and Aristotle. The Islamic dialogue inspired Jewish thinkers like Moses Maimonides, and the Jewish dialogue inspired Christian thinkers, most famously Aquinas.
The second great moment of intercultural dialogue took place at the beginning of the Italian Renaissance when a young Christian intellectual, Pico della Mirandola, travelled to Padua, where he met a Jewish scholar, Rabbi Elijah Delmedigo, who taught him the Hebrew Bible, the Talmud and Kabbalah in their original languages. Out of that dialogue came the most famous statement of Renaissance values: Pico's Oration on Human Dignity.
The third and most poignant of them all has been the dialogue between Christians and Jews after the Holocaust, inspired by Martin Buber's philosophy of dialogue and by Vatican II and Nostra Aetate. The result has been that, after almost 2 000 years of estrangement and tragedy, today Jews and Christians meet in mutual respect as friends.
But I want to say more than this. As I read the Hebrew Bible, I hear from the very beginning God's call to dialogue. I want to draw attention to two passages. I am not quite sure how this will go down in translation, so I hope anyone who is listening to me in translation will get it. I want to draw attention to two passages in the opening chapters of the Bible whose meaning has been lost in translation for 2 000 years.
The first occurs when God sees the first man isolated and alone and He creates woman. And man, seeing woman for the first time, utters the first poem in the Bible: 'Now I have found bone of my bone, flesh of my flesh. She shall be called Aisha, woman, for she was taken from Aish, man'. Now this sounds like a very simple poem. It even sounds rather condescending, as if the man was the first creation and women were a mere afterthought. However, the real meaning lies in the fact that biblical Hebrew has two words for man, not one. One is Adam, and the other is Aish.
This verse that I just quoted to you is the first time the word 'Aish' appears in the Bible. Listen again. 'She shall be called Aisha, because she was taken from Aish'. In other words, the man has to pronounce the name of his wife before he even knows his own name. I have to say 'you' before I can say 'I'. I have to acknowledge the other, before I can truly understand myself.
(Loud applause)
That is the first point the Bible makes: identity is dialogical.
The second occurs soon after, in the first great tragedy that overcomes the first human children Cain and Abel. We expect brotherly love. Instead there is sibling rivalry and then murder, fratricide. And at the heart of this story in Genesis, Chapter IV, is a verse that is impossible to translate and in every English Bible I have ever read the verse is not translated, it is paraphrased.
I am going to translate it literally and you will see why no one translates it that way. Literally the Hebrew means as follows: 'And Cain said to Abel, and it came to pass when they were out in the field that Cain rose up against Abel and killed him.' You can see immediately why it cannot be translated because it says 'and Cain said' but it does not say what he said. The sentence is ungrammatical. The syntax is fractured. And the question is, why? The answer is clear: the Bible is signalling in the most dramatic way, in a broken sentence, how the conversation broke down. The dialogue failed. And what do we read immediately afterwards? 'And Cain rose up against his brother and killed him'. Or to put it simply: where words end, violence begins. Dialogue is the only way to defeat the worst angels of our nature.
(Loud applause)
Dialogue therefore testifies to the double aspect of all human relationships, whether they are between individuals or between countries or cultures or creeds. Our commonalities, on the one hand, and our differences on the other. What we hold in common and what is uniquely ours.
Let me put it as simply as I can. If we were completely different, we could not communicate, but if we were totally the same, we would have nothing to say.
(Applause)
And that is all I have to say about dialogue, and yet I want to add that dialogue may not be quite enough. You see, between the late 18th century and 1933, there was dialogue between Jews and Germans, just as there was dialogue and even friendship between Hutus and Tutsis in Rwanda, or between Serbs and Croats and Muslims in Bosnia and Kosovo. Dialogue brings us together, but it cannot always keep us together when other forces are driving us apart.
Therefore, I want to add one other word, which played a significant part in healing fragmented societies. The word is 'covenant'. It played a major role in European politics in the 16th and 17th centuries in Switzerland, in Holland, in Scotland and in England. Covenant has been part of American culture from the very beginning to today, from the Mayflower Compact in 1620, to John Winthrop's speech aboard the Arabella in 1631, all the way through to the present. I do not know what Barack Obama will say when he makes his inaugural speech but he will either mention or allude to the concept of covenant.
Covenant is, of course, a key word of the Hebrew Bible for a simple reason: biblical Israel was formed out of 12 different tribes, each of which had insisted on retaining its distinct identity.
What is a covenant? A covenant is not a contract. A contract is made for a limited period, for a specific purpose, between two or more parties, each seeking their own benefit. A covenant is made open-endedly by two or more parties who come together in a bond of loyalty and trust to achieve together what none can achieve alone. A contract is like a deal; a covenant is like a marriage. Contracts belong to the market and to the state, to economics and politics, both of which are arenas of competition. Covenants belong to families, communities, charities, which are arenas of cooperation. A contract is between me and you - separate selves - but a covenant is about us - collective belonging. A contract is about interests; a covenant is about identity. And hence the vital distinction, not made clearly enough in European politics, between a social contract and a social covenant: a social contract creates a state; a social covenant creates a society.
(Applause)
You can have a society without a state - that has happened at times in history - but can you have a state without a society, without anything to hold people together? I do not know. You can hold people together in many different ways: by force, by fear, by suppressing cultural difference, by expecting everyone to conform. But when you choose to respect the integrity of many cultures, when you honour what I call - as the President reminded us - the dignity of difference, when you honour that, then to create a society you need a covenant.
Covenant restores the language of cooperation to a world of competition. It focuses on responsibilities, not just on rights. Rights are essential, but rights create conflicts that rights cannot resolve: the right to life against the right to choose; my right to freedom against your right to respect. Rights without responsibilities are the subprime mortgages of the moral world.
(Loud applause)
What covenant does is to get us to think about reciprocity. Covenant says to each of us: we must respect others if we expect others to respect us; we must honour the freedom of others if they are to honour ours. Europe needs a new covenant and the time to begin it is now.
(Applause)
Now, in the midst of financial crisis and economic recession, because in bad times people are aware that we all share a fate.
The Prophet Isaiah foresaw a day when the lion and the lamb would live together. It has not happened yet. Although there was a zoo where a lion and a lamb lived together in the same cage and a visitor asked the zookeeper: 'How do you manage that?'. The zookeeper said: 'Easy, you just need a new lamb every day!'.
(Laughter)
But there was a time when the lion and the lamb did live together. Where was that? In Noah's Ark. And why was that? It was not because they had reached Utopia but because they knew that otherwise they would both drown.
Friends, last Thursday - six days ago - the Archbishop of Canterbury and I led a mission of the leaders of all the faiths in Britain, leaders of the Muslim community, the Hindus, the Sikhs, the Buddhists, the Jains, the Zoroastrians and the Baha'i, and together we travelled and spent a day in Auschwitz. There we wept together, and there we prayed together, knowing what happens when we fail to honour the humanity of those not like us.
God has given us many languages and many cultures, but only one world in which to live together, and it is getting smaller every day. May we, the countries and the cultures of Europe, in all our glorious diversity, together write a new European covenant of hope.
(The House accorded the speaker a standing ovation.)
Sir Jonathan, on behalf of the European Parliament, I am honoured to thank you for your important message. I would like to thank you for your great contribution to the intercultural dialogue.
You spoke about the mutual respect and acknowledgement of others. I think this is what we have learnt from our European history. You said that what unites us is much more than that which divides us. This is the principle - and you finished with this - of our European engagement for a strong, democratic European Union which is based on the dignity of each human being.
Sir Jonathan, thank you for your great message. All the best to you, the religion you represent and the peaceful living together of all religions on our continent and in the world. Thank you, Sir Jonathan.
(Applause)